Citation Nr: 0021563	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-01 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
May 1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a September 29, 1999 
decision of the Board wherein the Board found that the 
preponderance of the evidence was against service connection 
for PTSD.  The Court in February 2000 vacated the September 
29, 1999 Board decision and remanded the matter to the Board 
for another decision, taking into consideration matters 
raised in its order.  

In April 2000, the veteran's attorney was advised of the 
opportunity to submit additional argument and evidence in 
support of the appeal within 90 days of the date of the 
Board's letter.  Additional evidence and argument supporting 
the appeal was received at the Board in July 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board in the September 1999 decision expressly found that 
the veteran had presented a well grounded claim.  There are 
comprehensive VA examinations that did find PTSD.  A 
diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims such as the veteran's which are based upon combat 
stressors.  Also in Cohen v. Brown, 10 Vet. App. 128, 140-41 
(1997) it was pointed out that the 1996 amending of VA rating 
criteria pertaining to mental disorders included adoption of 
the nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  See 38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

The Board recognizes that corroboration of the combat 
stressors may be a part of an official military record.  In 
claims such as the veteran's, "credible supporting evidence 
that the claimed in[-]service event actually occurred" 
cannot be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  He does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.

The Board does find that additional development of the record 
is required.  The Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The Board notes that the VA 
examiners did not doubt the veteran's credibility.  The joint 
motion of the parties and subsequently received written 
argument from the veteran's attorney focused on the 
evidentiary requirements for corroboration of claimed 
stressors and the recent regulatory changes regarding the 
determination of whether a claimant had engaged in combat. 

The RO adjudicated this case under criteria that have since 
been changed.  The basic elements to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

The Board observes that the veteran's personnel records show 
that he participated in a campaign designated as the 
"Campaign #12 Unnamed".  He was authorized to wear the 
Republic of Vietnam Campaign Medal "W/60 Device" and he 
served a year in Vietnam.  As noted herein, the current 
standard for adjudication of claims such as the veteran's on 
the merits requires that consideration be given to the 
reported participation in such campaigns in the determination 
of whether the veteran engaged in combat with the enemy, an 
analysis of sworn testimony recalling combat events, the 
application of 38 U.S.C.A. § 1154(b) adjudication benefits 
regarding the need for corroboration, and a discussion of the 
application of the-benefit-of-the-doubt rule.  See Gaines, 
supra and VAOPGCPREC 12-99.  

The veteran is entitled to have his claim adjudicated under 
these provisions or applicable Manual M21-1 provisions 
whichever are more favorable to him.  See Cohen, 10 Vet. App. 
at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 (1991).  The 
RO has not had the opportunity to review the claim in the 
first instance in light of the changes to section 3.304(f) 
and VAOPGCPREC 12-99. 

Regarding the occurrence of an inservice stressor, the Board 
must point out that the current development guidelines 
instruct that the RO should "...always send an inquiry in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the USASCRUR or the Marine Corps."  Manual 
M21-1, Part III, para. 5.14b(5).  

The veteran's attorney in July 2000 argued that another 
request to confirm claimed stressors should be made through 
the military.  In addition, the veteran's affidavit enclosed 
with the attorney's written argument shows he sought to 
clarify his earlier recollections of when events occurred in 
Vietnam.  This would seem to be helpful in conducting a 
search for information to support the claimed stressors.

In view of the recent legal precedent as applied to the facts 
of this appeal, the case is again remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
his treatment for psychiatric 
symptomatology including PTSD.  All 
contacts with the appellant should be in 
accordance with the representation 
agreement with his private attorney that 
is assumed remains in effect.

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  



The veteran should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  

The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  He should be 
asked to recall anyone else who witnessed 
the claimed incidents and whether the 
claimed incidents recalled might have 
been reported to military authorities.  

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, VAOPGCPREC 12-99, and the recent 
amendments to 38 C.F.R. § 3.304(f), as 
applicable. 

5.  If and only if the RO has obtained 
verification of the veteran's claimed 
stressor(s), it should arrange for a VA 
examination of the veteran by a board of 
two psychiatrists who have not previously 
examined him, if possible, to determine 
whether he has PTSD that is related to 
events in service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination as to the existence of 
a stressor or stressors.  The examiners 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination reports should 
include a detailed account of all 
pathology found to be present.

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

If a diagnosis of PTSD is appropriate, 
the examiners should specify:

(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 


(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  The report of the 
examination should include the rationale 
for all opinions expressed.  Any 
necessary special studies should be 
conducted.

The examiners should also be requested to 
determine whether clarification of the 
veteran's diagnosis, if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If the 
examiners determine that a period of 
hospitalization is not required, they 
should so state.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD in accordance 
with the adjudication guidance in Gaines 
v. West, Patton v. West and Cohen v. 
Brown, and the applicable regulatory and 
adjudication guidance including 
VAOPGCPREC 12-99.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




